Citation Nr: 0704513	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  96-42 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post vasectomy with vasovasectomy and orchipexy 
secondary to a retractable right testicle.

3.  Entitlement to an initial rating in excess of 20 percent 
for L5 nerve root irritation with a history of lumbosacral 
strain and narrowing of L4-L5.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired in February 1996 after more than 20 years 
of active military service.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.  

The RO also denied the veteran's claims for service 
connection for Bell's palsy and bilateral pes planus.  
However, the Board granted those claims in a decision dated 
in July 2003.  Therefore, those issues are no longer on 
appeal.  

In July 2003, the Board also remanded the remaining issues on 
appeal for additional development.  The Board remanded the 
case again in November 2005 to assure compliance with its 
prior remand instructions.  All requested development has 
since been accomplished, and the case is once again before 
the Board for review. 


FINDINGS OF FACT

1.  The veteran's residuals of a left ankle sprain are 
manifested by dorsiflexion of 20 degrees and plantar flexion 
to 40 degrees, with no additional pain or decrease in motion 
with repetitive use.  

2.  The veteran's disability due to status post vasectomy 
with vasovasectomy and orchipexy secondary to a retractable 
right testicle is manifested by occasional testicular pain, 
especially with intercourse, but does has never involved 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), or 
continuous intensive management.

3.  The veteran's disability due to L5 nerve root irritation 
with a history of lumbosacral strain and narrowing of L4-L5 
does not involve severe limitation of motion, forward flexion 
limited to 30 degrees, ankylosis of the thoracolumbar spine, 
severe intervertebral disc syndrome, or bed rest prescribed 
by a physician. 

4.  The veteran's degenerative joint disease of the right 
shoulder is not manifested by impairment of the clavicle or 
scapula, and his right arm exhibits abduction to 160 degrees 
with no objective evidence of painful motion on repetitive 
use. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of a left ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for status post vasectomy with vasovasectomy and 
orchipexy secondary to a retractable right testicle have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.115b, Diagnostic Codes 7525 
(2006).

3.  The criteria for a rating in excess of 20 percent for L5 
nerve root irritation with a history of lumbosacral strain 
and narrowing of L4-L5 have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.1-4.14, 4.71a, 
Diagnostic Codes 5292, 5293 (effective prior to September 26, 
2003); Diagnostic Code 5293 (effective from September 23, 
2002, to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

4.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ankle Sprain

The veteran sprained his left ankle in March 1973 while on 
active duty.  After service, the RO granted service 
connection but assigned a noncompensable (zero percent) 
rating for residuals of a left ankle sprain.  The veteran 
appealed that decision with respect to the initial 
noncompensable rating.  Therefore, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's left ankle disability is currently rated under 
Diagnostic Code (DC) 5271.  This code provides a 10 percent 
rating for moderate limitation and a 20 percent rating for 
marked limitation of motion of the ankle.  A disability 
rating greater than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).   

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial compensable rating for the veteran's left ankle 
disability.  In other words, there is simply no medical 
evidence that the veteran's left ankle exhibits moderate 
limitation of motion.  Three VA examination reports 
illustrate this point. 

VA examination reports dated in May 1996 and July 1996 note 
that the veteran's left ankle demonstrated full range of 
motion, although plantar flexion and dorsiflexion were not 
documented in degrees.  However, a July 2004 VA examination 
report notes that his left ankle had 40 degrees of plantar 
flexion and 20 degrees of dorsiflexion.  In short, these 
findings show full range of motion with only a 5 degree loss 
of plantar flexion.  Such a slight loss of plantar flexion is 
inconsistent with a finding of moderate limitation of motion 
as required for a 10 percent disability rating.  

The Board also finds that an initial compensable rating is 
not warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the left ankle.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  The Board has considered the 
veteran's complaints of occasional pain and swelling in his 
left ankle.  However, these complaints are not supported by 
adequate pathology.  In this regard, the May 1996 VA 
examination report includes a medical opinion that a positive 
drawer sign of the left ankle was present, but did not appear 
to hinder function of the ankle joint.  In addition, the July 
2004 VA examination report notes that repeated motion of left 
ankle did not cause any increase pain or decrease in motion.  
The examiner also found no evidence of any swelling or 
tenderness, and indicated that the veteran had good heel and 
toe rising capability.  In short, it is important for the 
veteran to understand that the objective clinical findings do 
not support a basis to assign a compensable rating based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the left ankle since the initial grant of 
service connection and provide, overall, evidence against 
this claim. 

Since the veteran's left ankle disability does not meet the 
criteria for a 10 percent disability rating under DC 5271, 
the Board finds that this disability was properly rated at 
the noncompensable level.  Indeed, VA regulation provides 
that, in every instance, such as this, where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Accordingly, the appeal is denied. 

II.  Status Post Vasectomy with Vasovasectomy 
and Orchipexy Secondary to a Retractable 
Right Testicle

The record shows that the veteran underwent an elective 
vasectomy in May 1986, while on active duty.  He was seen for 
pain in his groin and testicles on several occasions 
following this procedure and was diagnosed with mild right 
orchalgia, status post vasectomy.  

Thereafter, the veteran got married and wanted children.  He 
therefore elected to have his vasectomy reversed and 
underwent a vasovasectomy in 1991.  Unfortunately, the 
veteran experienced a retractable right testicle following 
this procedure.  His right testicle would apparently retract 
up to his inguinal canal and cause pain during intercourse.  
The veteran subsequently underwent a right orchipexy, which 
only relieved the pain for a short period time before 
returning.  

Based on the foregoing, the RO granted service connection and 
assigned a noncompensable rating for the veteran's status 
post vasectomy with vasovasectomy and orchipexy secondary to 
a retractable right testicle, effective March 1996.  The 
veteran appealed that decision with respect to the initial 
noncompensable rating.  See Fenderson, supra.  In an April 
2005 rating decision, the RO granted a 10 percent rating for 
this disability from March 1996.  Therefore, the issue on 
appeal is entitlement to an initial rating in excess of 10 
percent for this disability.

The RO has rated this disability by analogous under DC 7525, 
which provides that epididymo-orchitis is to be rated as a 
urinary tract infection.  38 C.F.R. § 4.115a.  Since a 
retractable testicle is not listed in the rating schedule, it 
may be rated by analogy to a closely related disease in which 
not only the functions affected, but also the anatomical 
location and symptomatology are closely analogous.  See 38 
C.F.R. §§ 4.20, 4.27 (2006). 

Under 38 C.F.R. § 4.115a, a 10 percent rating is assigned if 
urinary tract infection requires long-term drug therapy, one 
to two hospitalizations per year and/or intermittent 
intensive management.  A 30 percent rating is warranted where 
the evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management.

In this case, there is simply no evidence that the veteran's 
disability due to a retractable right testicle is manifested 
by recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management, as required 
for a 30 percent disability rating.  Three VA examination 
reports illustrate this point. 

The veteran underwent VA urology examinations in June 1996, 
October 1996, and July 2004.  However, none of these reports 
indicates that the veteran had ever experienced an infection, 
required hospitalization, or required continuous intensive 
management due to his retractable right testicle.  Instead, 
these reports note the veteran's complaints of occasional 
right testicular pain, particularly with intercourse.  
Indeed, the October 1996 report includes a medical opinion 
that, although inconvenience, the pain is not disabling in 
any manner.  In short, the medical evidence provides highly 
probative evidence against the veteran's claim.  

It is important for the veteran to understand that 
evaluations of service connected disabilities are primarily 
based on disorders that impede the veteran's ability to work.  
The Board has found no other applicable code in the rating 
schedule that would provide the veteran more compensation. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for his service-
connected status post vasectomy with vasovasectomy and 
orchipexy secondary to a retractable right testicle.  
Accordingly, the appeal is denied.

III.  Low Back Disability Involving L5 Nerve 
Root Irritation with a History of Lumbosacral 
Strain and Narrowing of L4-L5

The veteran's service medical records show that he was seen 
on numerous occasions for low back pain with radiation to the 
left leg.  X-rays revealed narrowing at L4-5.  Consequently, 
the June 1996 rating decision granted service connection and 
assigned an initial 10 percent rating for L5 nerve root 
irritation with a history of lumbosacral strain and narrowing 
of L4-L5, effective March 1996.  The veteran appealed that 
decision.  See Fenderson, supra. 

In April 2005, the RO granted an increase rating to 20 
percent for this disability, effective March 1996.  
Therefore, the issue on appeal is entitlement to an initial 
rating in excess of 20 percent for L5 nerve root irritation 
with a history of lumbosacral strain and narrowing of L4-L5.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).  

The veteran's low back disability has been rated as 20 
percent disabling under Diagnostic Code (DC) 5293 
(intervertebral disc syndrome).  Under DC 5293, a 20 percent 
rating is assigned for moderate intervertebral disc syndrome 
with recurring attacks, while a 40 percent rating is assigned 
for recurring attacks of severe intervertebral disc syndrome 
with intermittent relief.  A 60 percent rating is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 20 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Lastly, a 60 percent 
rating requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a rating in excess of 20 percent since 
the initial grant of service connection.  The medical 
evidence to be considered includes three VA examinations 
reports, none of which shows severe intervertebral disc 
syndrome, severe limitation of motion, forward flexion 
limited to 30 degrees, or that he requires bed rest 
prescribed by a physician, thereby providing highly probative 
evidence against his claim.  The post-service medical record, 
as a whole, supports these findings, providing more medical 
evidence against this claim. 

First, the Board finds that the veteran's low back disability 
is not manifested by "severe" intervertebral disc syndrome, 
as required for a 40 percent rating under the old criteria of 
DC 5293.  In this regard, VA examination reports dated in May 
1996, July 1996, and July 2004 reveal no significant 
neurological findings.  For example, the May 1996 report 
notes that sensory, motor, and deep tendon reflexes were 
intact bilaterally.  The July 1996 report does not appear to 
include neurological testing, although the examiner 
characterized the veteran's degenerative disc disease at L4-5 
as "minimal."  Lastly, the July 2004 report notes that 
there was positive straight leg raising on the left, but that 
there was no evidence of any reflex, sensory, or motor 
defects in either lower extremity.  In sum, these clinical 
findings are inconsistent with severe intervertebral disc 
syndrome, and therefore provide highly probative evidence 
against the veteran's claim. 

The Board also finds that the veteran's low back disability 
is not manifested by severe limitation of motion as required 
for a 40 percent rating under DC 5292.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Rating Schedule.  However, the Schedule 
for Rating Disabilities provides some guidance by listing 
normal ranges of motion of the thoracolumbar spine for VA 
purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The record shows that range-of-motion testing of the lumbar 
spine was performed on three occasions.  In June 1996, his 
lumbar spine demonstrated flexion of 110 degrees, extension 
of 35 degrees, right and left lateral flexion of 30 degrees, 
and right and left rotation of 30 degrees.  In July 1996, his 
lumbar spine demonstrated flexion of 70 degrees, extension of 
10 degrees, right lateral flexion of 45 degrees, and left 
lateral flexion of 40 degrees.  In July 2004, his lumbar 
spine demonstrated flexion of 60 degrees, extension of 5 
degrees, right and left lateral flexion of 30 degrees, and 
right and left rotation of 2 degrees

These findings show that the veteran's lumbar spine had full 
range of motion in June 1996.  Thereafter, the July 1996 
report reflects no more than slight limitation of motion of 
the lumbar spine, with only a 20 degree loss of flexion, a 20 
degrees loss of extension, and greater than full lateral 
flexion in both directions.  Finally, the Board notes that 
the July 2004 reflects moderate limitation of motion of the 
lumbar spine, with a 30 degrees loss of flexion, a 25 degree 
loss of extension, full lateral flexion in both directions, 
and a 28 degree loss of bilateral rotation.  In short, none 
of these findings is consistent with severe limitation of 
motion of the lumbar spine.  

These findings also do not meet the criteria for a rating in 
excess of 20 percent under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine, even with 
consideration of pain and function loss caused by pain.  
Since the veteran's thoracolumbar spine demonstrated flexion 
between 60 and 110 degrees, which is far greater than 30 
degrees, with no evidence of favorable ankylosis of the 
entire thoracolumbar spine, there is no basis to assign a 40 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine.

The Board also finds that an initial rating in excess of 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 
Vet. App. at 204-08.  The Board finds that the veteran's 
complaints of low back pain are not supported by adequate 
pathology to warrant a rating in excess of 20 percent.  For 
instance, the June 1996 VA examination report shows full 
range of motion of the lumbar spine with no objective 
evidence of pain on motion; the July 1996 VA examination 
shows only slight limitation of motion with no reference to 
pain; and the July 2004 VA examination report notes that 
repeated motion caused increased pain but only a decrease of 
approximately 10 percent in range of motion.  

In light of these findings, it is important for the veteran 
to understand that the objective medical record does not 
support a basis to assign a rating in excess of 20 based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine since the initial grant of 
service connection.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
current evaluation could not be justified without 
consideration of these factors. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  There is no 
indication in the record that a physician has ever prescribed 
bed rest because of the veteran's low back disability.  
Accordingly, the revised version of DC 5293, in effect from 
September 23, 2002, cannot serve as a basis for an increased 
rating based upon incapacitating episodes.  

Lastly, since the veteran's orthopedic manifestations have 
been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 20 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
low back disability.  38 C.F.R. § 4.25.  Accordingly, a 
rating in excess of 20 percent is not warranted under the 
revised criteria for rating intervertebral disc syndrome.  

In conclusion, the veteran's disability due to L5 nerve root 
irritation with a history of lumbosacral strain and narrowing 
of L4-L5 does not meet the criteria for an initial rating in 
excess of 20 percent under all applicable rating criteria.  
Accordingly, the appeal is denied.


IV.  Degenerative Joint Disease of the Right Shoulder

The record shows that the veteran was treated for right 
shoulder pain while on active duty.  X-rays revealed mild 
acromioclavicular degenerative joint disease.  After service, 
the RO granted service connection and assigned an initial 10 
percent rating for degenerative joint disease of the right 
(major) shoulder, effective March 1996.  The veteran now 
claims that he is entitled to a rating in excess of 10 
percent for this disability.  

The RO rated the veteran's right shoulder disability under DC 
5203 (impairment of the clavicle or scapula) and DC 5201 
(limitation of motion of the arm).  Under DC 5203, a 10 
percent rating is assigned for malunion of the clavicle or 
scapula, or where there is nonunion without loose movement.  
A 20 percent rating is assigned where there is nonunion of 
the joint with loose movement, or where there is a current 
dislocation of the joint.  See 38 C.F.R. § 4.71a, DC 5203.  

However, the Board notes that there is simply no medical 
evidence that the veteran's right shoulder is manifested by 
impairment of the clavicle or scapula.  Of particular 
relevance, VA examination reports dated in July 1996 and July 
2004 make no reference to impairment of the clavicle or 
scapula.  Therefore, the Board finds that DC 5203 does not 
apply.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of a diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).

The Board will therefore rate the veteran's right shoulder 
disability under DC 5201.  This code provides a 20 percent 
rating where motion of either arm is limited to the shoulder 
level.  A 30 percent rating requires that motion of the major 
arm be limited to midway between the side and shoulder level, 
and a 40 percent rating requires limitation of motion of the 
major arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

In this case, the veteran's right shoulder disability does 
not meet the criteria for a 20 percent rating under DC 5201.  
A 20 percent rating under DC 5201 requires limitation of 
motion of the arm from midway between the side and the 
shoulder, which is essentially 90 degrees of abduction.  
However, the veteran was able to abduct his right arm to 160 
degrees and 180 degrees when examined by VA in July 1996 and 
July 2004, respectively, thereby providing no basis to grant 
a 20 percent rating for this disability.

The Board also finds that a 20 percent rating is not 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The two VA examination reports discussed above show 
that the veteran's right arm had essentially normal 
abduction, with only a 20 degree loss in July 1996 with some 
discomfort noted.  The July 2004 VA examination report also 
notes that abduction was pain free and that repeated motion 
did not cause any pain or decreased range of motion.  

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the shoulder 
disabilities may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
arms are in fact limited, what rating should be assigned; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulders due specifically to any weakened 
movement, excess fatigability, or incoordination.  However, 
it is important for the veteran to understand that the 
currently assigned 10 percent rating is based solely on his 
subjective complaints of painful motion of the right arm.  
However, the objective medical record does not support a 
basis to assign a rating in excess of 10 based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the right shoulder since the initial grant of service 
connection.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In DeLuca, the Court 
directed the Board to provide adequate reasons and bases 
addressing the degree or "extent" of additional range of 
motion loss in the appellant's left shoulder due to pain or 
use during flare-ups and, if clinically shown by the medical 
evidence, the degree of additional range-of-motion loss in 
this joint due to weakened movement, excess fatigability, or 
incoordination.  The Board again finds the conclusions of the 
VA examiners are entitled to overwhelming probative weight 
because they are founded upon a command of the complete 
record and supported by negative objective clinical findings.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for his service-connected degenerative joint disease of the 
right shoulder.  Hence, the appeal is denied.

V.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO and the Appeals 
Management Center (AMC): (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative, 
including records from the Naval Hospital at Roosevelt Roads, 
Puerto, Rico.  In addition, the veteran was afforded 
appropriate VA examinations to determine the severity of his 
disabilities involving his left ankle, right testicle, lumbar 
spine, and right shoulder.  

Based on a review of the record, the Board finds that these 
examinations appear adequate for rating purposes, as they 
report findings addressed in the applicable rating criteria.  
The Board remanded this case several times in order to insure 
the duty to assist was met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

An initial compensable rating for residuals of a left ankle 
sprain is denied.

An initial rating in excess of 10 percent for status post 
vasectomy with vasovasectomy and orchipexy secondary to a 
retractable right testicle is denied.

An initial rating in excess of 20 percent for L5 nerve root 
irritation with a history of lumbosacral strain and narrowing 
of L4-L5 is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the right shoulder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


